An order was entered by this Court on August 30, 1982, directing attorney John C. Mouradian to show cause within 30 days why he should not be held in contempt of this Court for failing to file an application for leave to appeal on defendant’s behalf. No response to the August 30, 1982 order was received.
This Court having again considered the matter, it is ordered that attorney John C. Mouradian pay the clerk of this Court the sum of $250 in court costs, payable to the State of Michigan, within 10 days of the clerk’s certification of this order. These costs are assessed because of the needless additional work required of this Court by the failure of Mr. Mouradian to file an application for leave to appeal or seek to withdraw as the defendant’s attorney within a reasonable time after his appointment. It is the finding of this Court that Mr. Mouradian is in contempt of this Court. It is further found that the defendant’s appeal to this Court has been unreasonably delayed through Mr. Mouradian’s inaction.
The clerk shall deposit the costs paid pursuant to this order with the State Treasurer for credit to the State General Fund. The costs are personal to the attorney and may not be charged back to the county.
It is further ordered that the Detroit Recorder’s Court proceed without delay to appoint new counsel for the defendant.